DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 18, 2022.  As directed by the amendment: claim 9 has been amended, claims 1-8, 16 and 21 have been cancelled, and claims 24-30 have been added.  Thus, claims 9-15, 17-20 and 22-30 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed February 18, 2022, with respect to newly amended claim 9 have been fully considered and are persuasive.  The rejection of claim 9 and claims depending therefrom has been withdrawn. 
Allowable Subject Matter
Claims 9-15, 17-20 and 22-30 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed multi-lumen catheter. 
The closest prior art is J.W. Devine, JR (Devine), US 2,614,653.
Regarding claim 9, Devine fails to teach among all the limitations or render obvious a multi-lumen catheter as claimed, which includes the wall comprising a fluid permeable membrane and one or more ribs fixedly coupling the wall to the second wall 
Regarding claim 24, Devine fails to teach among all the limitations or render obvious a multi-lumen catheter as claimed, which includes the second wall comprising a fluid permeable membrane and one or more ribs fixedly coupling the wall to the second wall and configured and arranged to maintain separation between the wall and the second wall, in combination with the total structure and function of the multi-lumen catheter as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783